Citation Nr: 0121610	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  00-18 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
status post mortar fragment wound, right shoulder 
derangement, to include degenerative joint disease.  


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from March 1951 to 
May 1954. 

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which granted service connection for status post 
motor fragment wound, right shoulder derangement, including 
degenerative joint disease, and assigned a 10 percent rating 
effective from October 18, 1999.  The veteran perfected an 
appeal as to the initial rating assigned for this service 
connected disability.

In a July 2000 statement, the veteran indicated that he 
wanted to testify before a Board member at the RO.  This 
hearing was ultimately scheduled to take place on March 23, 
2001, but the veteran failed to appear.  


FINDING OF FACT

Since the initial grant of service connection, the veteran's 
residuals of a shrapnel wound to the right shoulder have 
consisted of a retained metallic foreign body, a healed but 
tender scar, and degenerative joint disease and injury to 
Muscle Group III manifested by limitation of right shoulder 
motion due to pain on use that restricts arm motion to 
shoulder level on flare-ups.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, and no 
more, for status post mortar fragment wound, right shoulder 
derangement, to include degenerative joint disease, have been 
met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.14, 4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 
4.53, 4.54, 4.55, 4.56, 4.69, 4.71a, 4.73, 4.118, Diagnostic 
Codes 5003, 5201, 5303 (2000).

2.  The criteria for a separate 10 percent initial rating, 
and no more, for the scar of the status post mortar fragment 
wound, right shoulder, is warranted.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic 
Code 7804 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Factual Background

In a December 2000 memorandum, the National Personnel Records 
Center (NPRC) indicated that some of the veteran's service 
medical records had been destroyed in a 1973 fire.  However, 
two examination reports dating from the veteran's period of 
active duty were located and associated with the claims file.  
An August 1952 report indicates that the veteran was found to 
have an old scar on the right shoulder resulting from a 
mortar fragment.  This scar was not considered disqualifying.  
The report of a May 1954 examination notes that in January 
1952, the veteran was apparently injured by an antipersonnel 
mine and suffered a "not severe" fragment wound of the 
right axilla.  At the time of this examination, the wound was 
described as being well healed.  

In October 1999, the veteran filed a claim for service 
connection for a right shoulder fragment wound.  He submitted 
a number of medical records which reflected, in pertinent 
part, outpatient treatment in October 1999 for right arm 
limitation of motion secondary to partial contraction of scar 
tissue in the axillary area.  This was reportedly a result of 
the in-service mine accident.  These records also include 
documentation of the veteran's outpatient visit for pain in 
his right biceps in July 1990.

The veteran underwent a VA muscles examination in November 
1999.  He reported that he had been injured in 1952, when he 
stood close to a mine that exploded, causing fragments of 
metal to embed in his right shoulder.  The veteran said he 
was hospitalized for approximately one month, during which 
time at least some of the metal fragments were apparently 
removed from his right deltoid muscle.  

The veteran reported that he currently had minimal pain 
daily, and experienced increased pain only with forceful 
activities of his right arm.  He reported having decreased 
range of motion with his right shoulder.  He also complained 
of numbness of the shoulder and an inability to throw objects 
overhead.  He said he had to throw objects underhand.  
Precipitating factors included lifting heavy objects, cold, 
rainy weather, and movement of the shoulder.  The veteran 
also said he experienced fatigue and pain with forceful 
movement of the right arm.  Medication was used to relieve 
his symptoms.  No estimate was given as to the extent of 
additional loss of motion or functional impairment which 
resulted during a flare-up.   

The examiner found no associated injuries affecting bony 
structures, nerves, or vascular structures.  No muscle tumors 
were found.  A lateral scar was noted on the upper third of 
the right shoulder, measuring 3 cm. by 0.5 cm.  A surgical 
scar, measuring 5 cm. by 0.5 cm., was noted to be mildly 
tender to palpation.  There were no adhesions.  While the 
deltoid was found to be penetrated, there was no tissue loss, 
tendon damage, or bone, joint or nerve damage found.  

Muscle strength was 4/5.  Painful motion was noted, with 
shoulder abduction to 100 degrees, flexion to 100 degrees, 
internal rotation to 30 degrees, and external rotation to 40 
degrees.  "Abundant" crepitation of the right shoulder was 
noted, and drop arm test was negative.  Hawkins test was 
positive.  Good superior, inferior, anterior, and posterior 
stability was found.  The veteran had difficulty moving his 
joint through full active range of motion, however.  The 
examiner did not specify passive and active ranges of motion 
including movement against gravity and against strong 
resistance, nor did he indicate to what extent range of 
motion or function were   additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use or during flare-ups.  

An x-ray of the veteran's right shoulder revealed acromio-
clavicular degenerative joint disease and a right axillary 
metallic foreign body, measuring 2 mm.  There was no bony or 
articular abnormality.  The veteran was diagnosed as having 
status post mortar fragment wound, right shoulder 
derangement, and right acromio-clavicular joint degenerative 
joint disease.   

By a March 2000 rating decision, the RO granted service 
connection for status post mortar fragment wound, right 
shoulder derangement, with minimal degenerative joint 
disease, and assigned a 10 percent rating under Diagnostic 
Code 5003, effective from October 18, 1999.  

The veteran submitted his notice of disagreement in April 
2000 and attached a six page statement, handwritten in 
Spanish.  A translation of this document was associated with 
the claims file in July 2001.  In his statement, the veteran 
recounted the circumstances surrounding his mortar fragment 
wound in 1952.  He reported that after the mortar fragment 
injured his arm, he was taken by helicopter to a hospital, 
where an operation was performed to extract the fragment.  He 
said that after so many years, it was still possible to see 
three scars from the injury.  The injury had apparently 
resulted in pain and limitation of movement of his right arm.  
He had begun to use his left arm more because of these 
symptoms.  He wrote that after his injury, he was assigned to 
light duty as a driver, and avoided telling people of his 
lingering symptoms.  After discharge, he looked for light 
work, and found work of the government of Puerto Rico as a 
driver and then giving out information to citizens seeking 
benefits.  He was able to do the work despite his right arm 
incapacity.  The veteran said that he felt pain when moving 
his right arm (not when it lay dormant).  He said that his 
arm really hurt when he moved it and could not move his arm 
over his head, only below.  He confirmed that he was right 
handed and said all his activities were limited with the 
right arm condition.  The veteran also reported that an 
accident one year before had incapacitated his left hand, 
causing him to rely on his right arm more.

In a July 2000 statement of the case, the veteran was advised 
as to the laws and regulations relating to the 10 percent 
rating he was given under Diagnostic Code 5003 for his 
service connected disability.

In his July 2000 substantive appeal, the veteran asserted 
that his motor skills were deteriorating rapidly and that the 
pain and discomfort were "excruciating."  He said his 
condition was progressive and that he was experiencing less 
and less movement because of his right arm and shoulder 
condition.  He said he was in need of stronger medication to 
reduce his pain, because his body was getting used to his 
existing medication and the pain was persisting.  


II.  Analysis

A.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 
114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 5107, note 
(Effective and Applicability Provisions) (West Supp. 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C. §§ 5102, 5103 (West Supp. 2000).  The record shows 
that the veteran was notified in the March 2000 rating 
decision and the July 2000 statement of the case of the 
reasons and bases for the rating assigned for his service 
connected disability under Diagnostic Code 5003.  Other 
relevant rating criteria (as detailed below) were not 
referenced in the rating decision or the statement of the 
case.  However, in light of the ultimate disposition of this 
claim, the veteran has not been prejudiced by this omission.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-
92.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2000).  The veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to his claim for an initial rating in 
excess of 10 percent for his right shoulder condition.  While 
VA has a duty to assist veteran in the development of his 
claim, that duty is not "a one-way street."  If a claimant 
wishes help, he cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  In this case, VA 
has done everything reasonably possible to assist the 
veteran.  There is sufficient evidence of record (VA 
treatment records and the report of a VA examination) to 
decide his claim properly.  

In the circumstances of this case and in light of the 
ultimate disposition of the veteran's claim, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


B.  Rating Disability on Appeal

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R., Part 4.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work. 

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes. 38 C.F.R. § 4.69 (2000).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (2000).  
Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 
4.50, 4.51, 4.52, 4.53, 4.54 (2000).

Guidance in rating muscle injuries is set out at 38 C.F.R. § 
4.56, which discusses factors to be considered in the 
evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot wounds or other 
trauma.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Under the criteria 
for rating muscle injuries, disabilities are characterized as 
either slight, moderate, moderately severe, or severe.  38 
C.F.R. § 4.56 (2000).

A slight muscle injury involves a simple wound of muscle 
without debridement or infection.  The service medical 
records should reflect a superficial wound with brief 
treatment and return to duty, and healing with good 
functional results.  There should be no consistent complaint 
of loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, or uncertainty of 
movement.  The scar should be minimal, and there should be no 
evidence of fascial defect, atrophy, or impaired tonus.  
There should be no impairment of function or retained 
metallic fragments.  38 C.F.R. § 4.56(d)(1)(2000). 

A moderate disability of the muscles anticipates a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be a 
history of hospitalization for a prolonged period of 
treatment of the wound with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, fatigue- pain, impairment of coordination and 
uncertainty of movement.  Objective findings should include 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side. 38 C.F.R. § 
4.56(d)(2)(2000). 

Moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include indications on deep 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side should 
demonstrate positive evidence of impairment. 38 C.F.R. § 
4.56(d)(3)(2000). 

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function. 38 C.F.R. § 4.56(d)(4)(2000). 

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D)  Visible 
or measurable atrophy.  (E)  Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56(d)(4)(2000). 

In pertinent part, 38 C.F.R. § 4.55 (2000), reads as follows:

(a)  A muscle injury rating will not 
be combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.

(b)  For rating purposes, the 
skeletal muscles of the body are divided 
into 23 muscle groups in 5 anatomical 
regions...6 muscle groups for the 
shoulder girdle and arm (Diagnostic Codes 
5301 through 5306)....

(c)  There will be no rating 
assigned for muscle groups which act upon 
an ankylosed joint, with the following 
exceptions:

...(2)  In the case of an ankylosed 
shoulder, if muscle groups I and II are 
severely disabled, the evaluation of the 
shoulder joint under Diagnostic Code 5200 
will be elevated to the level for 
unfavorable ankylosis, if not already 
assigned, but the muscle groups 
themselves will not be rated.

(d)  The combined evaluation of 
muscle groups acting upon a single 
unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of 
that joint, except in the case of Muscle 
Groups I and II acting upon the shoulder.

(e)  For compensable muscle group 
injuries which are in the same anatomical 
region but do not act on the same joint, 
the evaluation for the most severely 
injured muscle group will be increased by 
one level and used as the combined 
evaluation for the affected muscle 
groups.

(f)  For muscle group injuries in 
different anatomical regions which do not 
act upon ankylosed joints, each muscle 
group injury shall be separately rated 
and the ratings combined under the 
provisions of 38 C.F.R. § 4.25 (2000).

38 C.F.R. § 4.55 (2000).

38 C.F.R. § 4.73, Diagnostic Code 5303 pertains to impairment 
of Muscle Group III, consisting of the pectoralis major or 
clavicular muscle and the deltoid.  These muscles function to 
elevate and abduct the arm to the level of the shoulder and 
act with the pectoralis major and the latissimus dorsi and 
teres major of Muscle Group II in forward and backward 
swinging of the arm.  This is the relevant Muscle Group in 
this case, where the service connected disability essentially 
involves the veteran's right deltoid muscle.  

Under Diagnostic Code 5303, a zero percent evaluation is 
warranted for slight impairment of either the major or minor 
extremity.  A 20 percent evaluation is warranted for moderate 
impairment of either arm, or for moderately severe impairment 
of the minor arm.  A 30 percent evaluation is warranted for 
moderately severe impairment of the major arm, and for severe 
impairment of the minor arm.  A 40 percent evaluation is 
warranted for severe impairment of the major arm.  Id.   In 
this case, the veteran has indicated that he is right-handed, 
and thus his service- connected right shoulder disability 
involves a major arm.  

The evidence indicates that the veteran was struck with a 
mortar fragment in 1952, and that the fragment, while 
penetrating the deltoid muscle, did not exit.  The veteran 
apparently was hospitalized during service, but there is no 
indication that the missile had explosive effect, that the 
veteran suffered from residuals of debridement, or that there 
was a prolonged infection.  Indeed, the two service 
examination reports (dated in August 1952 and May 1954, 
respectively) reflect that the veteran's wound was well-
healed even in that early period.  At present, the veteran 
has reported having symptoms of pain upon movement of the 
arm, as well as fatigue, and the November 1999 examination 
report reflects that he does have at least some loss of 
muscle strength.  This evidence shows a moderate disability 
of the muscle under Diagnostic Code 5303, meriting a 20 
percent rating.  The veteran's wound was not through and 
through, nor is there any evidence suggesting it involved 
prolonged infection, sloughing of soft parts, or 
intermuscular scarring.  The VA examiner noted that there was 
no evidence of tissue loss or tendon damage.  Such a lack of 
symptomatology clearly preponderates against a 30 percent 
rating for a moderately severe disability of the muscle under 
Diagnostic Code 5303.  38 C.F.R. § 4.56(d)(3)(2000). 

However, the Board must consider other potentially applicable 
diagnostic codes. 

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 - 5203 (2000).  

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.  The veteran's scapulohumeral joint is not ankylosed, 
and a rating under this code is not warranted.  Diagnostic 
Code 5202 pertains to other impairment of the humerus 
(malunion, deformity, dislocation).  There is no evidence of 
impairment of the humerus or of any of the manifestations of 
such a disability, and a rating under Diagnostic Code 5202 
would not be appropriate.  Diagnostic Code 5203 pertains to 
impairment of the clavicle or scapula.  There is no evidence 
of such impairment in this case, so Diagnostic Code 5203 
would not be appropriate to evaluate the veteran's shoulder 
disability.

The skeletal rating codes do provide criteria that would be 
appropriately applied to rate the veteran's right shoulder 
disability, however.  The veteran has been diagnosed to have 
acromio-clavicular degenerative joint disease of the right 
shoulder on x-ray.  Diagnostic Code 5003 sets forth criteria 
for evaluation of degenerative arthritis established by x-ray 
findings, which are to be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Where the limitation of 
motion is noncompensable, a rating of 10 percent is to be 
applied for each major joint affected.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  Ratings for 
limitation of motion are not to be combined with ratings 
based on x-ray findings.  Id., Note (1).

Limitation of motion of the arm is rated under Diagnostic 
Code 5201.  Limitation of motion of the major arm at shoulder 
level warrants a 20 percent disability rating.  Limitation of 
motion of the major arm midway between the side and shoulder 
level warrants a 30 percent disability rating.  When motion 
is limited to 25 degrees from the side a 40 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2000).  
Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  See 38 C.F.R. 
§ 4.71, Plate I (2000).  Shoulder level is 90 degrees of 
flexion or abduction.  Id.

On VA examination, the veteran displayed shoulder flexion to 
100 degrees, abduction to 100 degrees, internal rotation to 
30 degrees, and external rotation to 40 degrees.  This shows 
that he can typically lift his arm just above shoulder level.  
That reflects a range of motion that is better than what is 
required for a 20 percent evaluation.  Twenty percent is the 
lowest compensable rating provided under Diagnostic Code 
5201, but application of Diagnostic Code 5003 permits 
assignment of a 10 percent evaluation for a major joint shown 
on x-ray to have arthritis and limitation of motion where the 
limitation of motion is noncompensable under the appropriate 
Diagnostic Code.  Accordingly, strict application of the 
rating criteria for Diagnostic Code 5003-5201 would support a 
10 percent evaluation for the right shoulder disability.

However, consideration must also be given to whether a higher 
rating may be warranted based on additional functional 
limitation with pain on use or during flare-ups.  Pain on 
motion was observed by the VA examiner, and the veteran has 
indicated that he experiences flare-ups of pain and decreased 
range of motion with forceful use of his right arm.  In 
DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held that, 
in applying diagnostic codes based on limitation of motion, 
VA must consider whether higher ratings are warranted by 
application of 38 C.F.R. §§ 4.40 and 4.45 (the regulations 
pertaining to functional loss and factors of joint disability 
attributable to pain).  To the extent possible, the degree of 
additional functional loss due to pain, weakened movement, 
excess fatigability, or incoordination is be noted.  The VA 
examiner did not specify passive and active range of motion, 
nor did he indicate to what extent the veteran's range of 
motion or function was additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use or 
during flare-ups.  

However, in light of the veteran's subjective reports of 
flare-ups which decrease the range of motion of his right 
shoulder, as well as the objective evidence of pain on motion 
noted during his VA examination, it is reasonable to conclude 
that, during a flare-up, the veteran's right shoulder motion 
might be limited to shoulder level, which would meet the 
criteria for a 20 percent rating under Diagnostic Code 5201.  
There is no evidence that the veteran's right shoulder is 
ever so significantly impaired by pain as to limit his range 
of motion to midway between the side and shoulder level.  The 
veteran's own report of his ability to throw objects 
underhand is against a rating higher than 20 percent.  
Accordingly, giving the veteran the benefit of any doubt, the 
evidence would support a 20 percent rating, and no more, on 
the basis of limitation of motion.  

The Court has held that a service-connected disability may be 
assigned separate disability ratings under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994).

While the Board has found that the veteran is entitled to 20 
percent rating under Diagnostic Code 5303 or a 20 percent 
rating under Diagnostic Code 5201, the veteran is not 
entitled to both ratings simultaneously because there is 
overlap of symptomatology evaluated in both rating criteria 
(particularly with regard to fatigue and uncertainty of 
movement), and because the work of the muscles is to move the 
shoulder joint.  Pyramiding, that is the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2000).  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban, 6 Vet. 
App. at 261-62 (1994).

38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 and 7805 
(2000) pertain to scars.  A 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration under Diagnostic Code 7803.  There is no 
evidence that the veteran's scars are poorly nourished or 
repeatedly ulcerated, and a rating under this code is not 
warranted.  

Diagnostic Code 7805 provides that a rating for scars is 
based upon the limitation of function of the affected part.  
Because the functional limitation of the veteran's shoulder 
is compensated by either the muscle codes or the limitation 
of motion code, a rating under Diagnostic Code 7805 would 
constitute an impermissible rating of the same symptomatology 
under different diagnoses.  38 C.F.R. § 4.14 (2000).

Diagnostic Code 7804 provides that a 10 percent disability 
evaluation is warranted for superficial scars that are tender 
and painful on objective demonstration.  The veteran has at 
least two scars on his right shoulder relating to his in-
service mine accident.  One of them, a lateral surgical scar, 
was found on examination to be mildly tender to palpation.  
This evidence supports the assignment of an additional 10 
percent rating under Diagnostic Code 7804. 

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case.  Id. at 126 and 132.  With 
an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, ". . . 
the present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.  However, in this case, there is no evidence that the 
veteran's right shoulder condition has been more disabling 
than now evaluated since the effective date of service 
connection, and a "staged rating" since that date is not 
warranted.  

Accordingly, the Board finds an 20 percent initial rating is 
warranted under Diagnostic Code 5201 for status post mortar 
fragment wound, right shoulder derangement, to include 
degenerative joint disease, and that a separate 10 percent 
initial rating is warranted under Diagnostic Code 7804 for 
tender scar of status post mortar fragment wound, right 
shoulder. 


ORDER

Subject to the applicable criteria governing the payment of 
monetary benefits, entitlement to an initial rating of 20 
percent for status post mortar fragment wound, right shoulder 
derangement, to include degenerative joint disease, under 
Diagnostic Code 5201, is granted.

Subject to the applicable criteria governing the payment of 
monetary benefits, entitlement to an initial rating of 10 
percent for tender scar of status post mortar fragment wound, 
right shoulder, under Diagnostic Code 7804, is granted. 



		
J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

